Exhibit 10.3

 

AMENDMENT AND WAIVER, dated as of February 13, 2006 (this “Amendment”), among
AMERICAN MEDIA, INC. (“Holdings”), AMERICAN MEDIA OPERATIONS, INC. (the
“Borrower”), the lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

A. Reference is made to the Credit Agreement dated as of January 30, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the lenders party thereto, and the
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

 

B. Holdings and the Borrower have requested that the Required Lenders amend and
waive certain provisions of the Credit Agreement. The Required Lenders are
willing to agree to such amendment and waiver on the terms and subject to the
conditions of this Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is amended as follows:

 

(a) The definition of “Applicable Rate” is hereby amended to add, at the end
thereof, the following:

 

(d) Notwithstanding anything to the contrary herein, for purposes of the
foregoing clauses (a) and (b), from the effective date of the First Amendment to
the Restatement Completion Date, the Applicable Rate shall be determined by
reference to Category 1; provided that if the rating with respect to the
Borrower’s senior secured bank debt is decreased below B1 by Moody’s or below B
by S&P on or prior to the date that is one month after the Restatement
Completion Date and such decrease is expressly attributable (in whole or in
part) to the Financial Restatement, then the Applicable Rate shall be determined
by reference to Category 1 (plus, an additional 0.25% per annum until the
Restatement Completion Date, if such decrease occurs prior to such Restatement
Completion Date) during the period commencing on and including the date on which
such decrease is announced and ending on and excluding the date on which the
rating with respect to the Borrower’s senior secured bank debt from Moody’s is
B1 or better and from S&P is B or better.

 

(b) The following defined terms are hereby inserted in the appropriate
alphabetical order:

 

“Financial Restatement” means the restatement of the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of the end of the fiscal



--------------------------------------------------------------------------------

years ended March 29, 2004 and March 31, 2005, and the statements of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for each of the fiscal years ended March 31, 2003, March 29, 2004
and March 31, 2005 (and may include other fiscal periods included in the
Borrower’s Form 10-K for the fiscal year ended March 31, 2005), and as of the
end of and for each of the fiscal quarters ended June 30, 2005 and September 30,
2005 (and may include other fiscal periods included in the Borrower’s Forms 10-Q
for each of such fiscal quarters), in each case in order to (a) make the changes
previously disclosed to the Administrative Agent in writing and posted to
IntraLinks on or prior to February 9, 2006, including (i) to change the
treatment of rack costs from the previous treatment (involving capitalization
and deprecation of such costs) to the recognition of such costs as a deferred
cost asset that will be amortized as contra revenue, (ii) to make adjustments
relating to a subscription marketing program that has been terminated, and
(iii) to make changes regarding the accrual of paid time off for employees, and
(b) make such other changes that do not result in a failure to satisfy the
Financial Restatement Conditions.

 

“Financial Restatement Conditions” means the conditions that the Financial
Restatement (a) does not decrease the Borrower’s consolidated operating income
by an amount exceeding (i) $12,500,000 for any fiscal year ended March 31,
2003, March 29, 2004 or March 31, 2005, or by more than $5,000,000 for the
period of two consecutive fiscal quarters ended September 30, 2005, or
(ii) $20,000,000 in the aggregate for all such periods, and (b) does not
decrease the Borrower’s Consolidated EBITDA by an amount exceeding
(i) $12,500,000 for any fiscal year ended March 31, 2003, March 29, 2004 or
March 31, 2005, or by more than $5,000,000 for the period of two consecutive
fiscal quarters ended September 30, 2005, or (ii) $20,000,000 in the aggregate
for all such periods.

 

“First Amendment” means the Amendment and Waiver dated as of February 13, 2006,
to this Agreement.

 

“Restatement Completion Date” means the date on which the financial statements
for the fiscal quarter ended December 31, 2005, and the Financial Restatement,
together with the certificates and reports required to be delivered pursuant to
the proviso in Section 5.01(b) and Section 5.01(c), have, in each case, been
delivered, and any Reporting Violations (as defined in the First Amendment) are
cured.

 

SECTION 2. Amendment to Section 2.11 of the Credit Agreement. Section 2.11(g) of
the Credit Agreement is amended by replacing the words “Effective Date” with the
words “Restatement Completion Date”.

 

SECTION 3. Amendment to Section 3.04 of the Credit Agreement. Section 3.04(a) of
the Credit Agreement is amended to add, at the end of the last sentence thereof,
the following:

 

, and, in each case, subject to any changes that may result from the Financial
Restatement (provided that any such changes comply with the Financial
Restatement Conditions)

 

2



--------------------------------------------------------------------------------

SECTION 4. Amendment to Section 3.11 of the Credit Agreement. Section 3.11 of
the Credit Agreement is amended to add, at the end of the last sentence thereof,
the following:

 

; provided further that the Financial Restatement shall be deemed not to violate
the foregoing so long as the Financial Restatement complies with the Financial
Restatement Conditions

 

SECTION 5. Amendment to Section 5.01 of the Credit Agreement. Section 5.01(b) is
amended by inserting the following text at the end thereof:

 

; provided, that, with respect to the fiscal quarter ended December 31, 2005,
such financial statements, as of the end of and for the fiscal quarter ended
December 31, 2005, may be delivered later than otherwise required hereunder, but
(i) shall be delivered as soon as available upon completion of the Financial
Restatement, but in any event not later than June 28, 2006, (ii) such financial
statements shall be accompanied by the Financial Restatement, (iii) such
financial statements and Financial Restatement shall be delivered together with
a certificate of the Borrower’s chief financial officer, certifying that (A) the
financial statements and Financial Restatement present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its Restricted Subsidiaries, in each case on a consolidated basis in accordance
with GAAP consistently applied, and (B) the Financial Restatement complies with
the Financial Restatement Conditions and (iv) the Financial Restatement shall be
delivered together with or shall include a report by Deloitte & Touche LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such portion of
the Financial Restatement covering fiscal year 2005 presents fairly, in all
material respects, the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries, in each case on a consolidated basis
in accordance with GAAP consistently applied;

 

SECTION 6. Amendment to Section 6.15 of the Credit Agreement. Section 6.15 of
the Credit Agreement is amended by adding the following sentence at the end
thereof:

 

For purposes of this Section 6.15, display rack costs shall be treated as
Capital Expenditures when incurred, regardless of whether such costs are
accounted for as Capital Expenditures.

 

SECTION 7. Waivers and Acknowledgments. (a) The undersigned Lenders hereby waive
any Default arising under clause (c) of Article VII of the Credit Agreement to
the extent, but only to the extent, any such Default results from an incorrect

 

3



--------------------------------------------------------------------------------

representation under Section 3.04(a) made prior to the Amendment Effective Date
(as defined below), but only to the extent such representation was incorrect
when made as a result of changes made pursuant to the Financial Restatement that
comply with the Financial Restatement Conditions.

 

(b) The undersigned Lenders hereby waive any Default arising under clause (g) of
Article VII of the Credit Agreement in relation to the Existing Subordinated
Debt, to the extent, but only to the extent, any such Default results from a
Reporting Violation (as defined below); provided, that such waiver shall
terminate and cease to apply if (i) any Existing Subordinated Debt becomes due,
or is declared to become due, or is required to be prepaid, repurchased,
redeemed or defeased, prior to its stated maturity, in any such case as a result
of a Reporting Violation, or (ii) the holder or holders of any Existing
Subordinated Debt (or the requisite number or percentage in interest entitled to
do so under the terms thereof, if applicable), or any trustee or agent on its or
their behalf, (A) gives notice to Holdings, the Borrower or any Subsidiary of a
Reporting Violation, if the effect of such notice is to commence a grace or cure
period upon the expiration of which any right or remedy may be exercised if the
Reporting Violation is continuing, or (B) otherwise commences any proceeding
with respect to the exercise of any material rights or remedies (as determined
by the Required Lenders) that may be exercised based upon a Reporting Violation.

 

(c) It is acknowledged and agreed that the mere existence of a Reporting
Violation, in and of itself, shall not constitute a breach of any of the
representations and warranties in the Credit Agreement or a Material Adverse
Effect.

 

(d) For purposes hereof, the term “Reporting Violation” means any failure to
comply with any provision of any agreement or instrument evidencing or governing
the terms of any Existing Subordinated Debt that requires the delivery of
financial statements for the Borrower and its subsidiaries or the filing by the
Borrower of reports (or delivery by the Borrower of reports required to be filed
by it) with the Securities and Exchange Commission, to the extent such
non-compliance results from the failure by the Borrower to deliver unaudited
financial statements for the fiscal quarter ended December 31, 2005, or to file
its report on 10-Q for the fiscal quarter ended December 31, 2005, in each case
within the time required.

 

SECTION 8. Certain Covenants. Unless and until the financial statements for the
fiscal quarter ended December 31, 2005, and the Financial Restatement, together
with the certificates and reports required to be delivered pursuant to the
proviso in Section 5.01(b) and Section 5.01(c), have, in each case, been
delivered, and any Reporting Violations are cured, each of Holdings and the
Borrower hereby covenants and agrees with each Lender and the Administrative
Agent that:

 

(a) neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, (i) declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment otherwise permitted by clause (x)(B) of
Section 6.08(a) of the Credit Agreement or (except to the extent of Restricted
Payments made by the Borrower to Holdings in order to permit Holdings to make
Restricted Payments of the type

 

4



--------------------------------------------------------------------------------

allowed by clauses (iii) through (v) of Section 6.08(a) of the Credit Agreement)
clause (xi) of Section 6.08(a) of the Credit Agreement, or incur any obligation
(contingent or otherwise) to do so or (ii) make any investment in any
Unrestricted Subsidiary if any proceeds of such investment are to be used for
any purpose otherwise prohibited by this clause (a); and

 

(b) neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, give any consideration to or for the benefit of any holder of Existing
Subordinated Debt for any amendment, modification or waiver of any agreement,
instrument or other document evidencing or governing any Existing Subordinated
Debt or any waiver or consent of or arrangement with any of such holders of the
Existing Subordinated Debt, in each case with respect to a Reporting Violation;
provided that the foregoing shall not prohibit payment of a cash fee in
connection with any such amendment, modification or waiver if (i) such fee does
not exceed an amount that would be, based upon available information, usual and
customary for fees paid to obtain similar consents or waivers under similar
circumstances and (ii) at the time of, and after giving effect to, the payment
of such fee, the sum of the Revolving Commitments exceeds the sum of the
Revolving Exposures by at least $35,000,000.

 

SECTION 9. Representations and Warranties. Each of Holdings and the Borrower
hereby represents and warrants to and agrees with each Lender and the
Administrative Agent that, after giving effect to this Amendment:

 

(a) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date; and

 

(b) as of the Amendment Effective Date, no Default has occurred and is
continuing.

 

SECTION 10. Conditions to Effectiveness. This Amendment (including the waivers
set forth in Section 5 above) shall become effective as of the date of the
satisfaction in full of the following conditions precedent (the “Amendment
Effective Date”):

 

(a) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of Holdings,
the Borrower and the Required Lenders;

 

(b) the Administrative Agent shall have received all other amounts due and
payable under the Credit Agreement on or prior to the Amendment Effective Date,
including, to the extent invoiced, all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent); and

 

5



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received the Amendment Fee (as defined
below).

 

SECTION 11. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, Holdings and the Borrower jointly agree to pay to
the Administrative Agent, for the account of each Lender that delivers an
executed counterpart of this Amendment prior to 12:00 p.m., New York City time,
on February 13, 2006, an amendment fee (the “Amendment Fee”) in an amount
separately disclosed or agreed in writing.

 

SECTION 12. Credit Agreement. Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof. This Amendment shall constitute a Loan Document.

 

SECTION 13. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

AMERICAN MEDIA, INC.,

by

 

/s/

   

Name:

       

Title:

   

AMERICAN MEDIA OPERATIONS, INC.,

by

 

/s/

   

Name:

       

Title:

   

 

7



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and

as Administrative Agent,

by

 

/s/

   

Name:

       

Title:

   

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT AND

WAIVER DATED AS OF THE DATE SET

FORTH ABOVE, AMONG AMERICAN

MEDIA, INC., AMERICAN MEDIA

OPERATIONS, INC., THE LENDERS PARTY

HERETO, AND JPMORGAN CHASE BANK,

N.A., AS ADMINISTRATIVE AGENT.

 

Lender Name: _______________________________

by

 

/s/

   

Name:

       

Title:

   

 

9